DETAILED ACTION

The Office Action dated 6/22/2022 was mistakenly made a Final Rejection and was therefore premature.  Accordingly, the finality of that Office Action is withdrawn. The Final Office Action has been vacated and replaced with the Non-Final Office Action below. The period for response has been restarted accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’088 (CA 2725088) alone, or in the alternative in view of CN’676 (CN 107057676), Fang et al. (US 2013/0014945), or Usova (US 2012/0277130). All references previously cited.
	With respect to claim 1, CA’088 discloses a method of forming a ceramic-coated proppant, comprising: receiving a proppant [0021-0022]; and coating the proppant with ceramic to give a ceramic coating on the proppant [0021-0022], wherein the ceramic coating comprises a ceramic matrix composite (CMC) comprising the ceramic and fibers [0021-0022]. The CA’088 reference does teach multi-strand (or multiple strands of metallic fibers (Ex. 1-2)). However, CA’088 fails to explicitly teach wherein the fibers are a reinforcing agent in the CMC, and wherein the fibers comprise ceramic fibers, silicon carbide fibers, alumina fibers, mullite fibers, fiberglass fibers, or any combinations thereof. 
	CA’088 teaches in Examples 1-2, nickel fibers (which can be inferred multi-strand, as in multiple strands). The fibers are taught as antenna elements because the reference teaches metallic fibers used in proppants for detection by devices. Such use does not preclude the fibers from performing additional properties. The use of fibers as reinforcing agents is well known in the proppant art for the purpose of strengthening the proppant.  
CN’676 teaches  mullite fiber in the proppant matrix in the ceramic base body fiber reinforced effect (truncated translated description). Fang et al. teaches a reinforcement material for a proppant (or shell) can be a fiber, whisker, filler, or any combination thereof. The reinforcement material can be carbon black, fiberglass, carbon fibers, ceramic whiskers, ceramic particulates, hollow spheres, solid spheres, resin material, metallic particles, or any combination thereof. Usova teaches a proppant manufactured from a combination of a ceramic matrix, made with readily available and inexpensive bauxite having an intermediate aluminum content, and an inorganic reinforcing additive, for example in the form of inorganic elongated crystals (for example needle shaped crystals, fibers, plate-like shapes and whiskers). An example is the mineral example Wollastonite. A reinforcing network is formed in the ceramic granule, thereby increasing its strength. 
Therefore, it would have been considered obvious to one of ordinary skill in the art to provide for any one of the claimed fibers as a reinforcing agent in order to strengthen the proppant. Further, the Examiner would like to note that the fiber materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative fiber materials in the method of CA’088, as based on the desired treatment to be applied therewith.
 	 
With respect to claim 2, CA’088 teaches wherein the proppant comprises inorganic proppant. See p. 44, embodiment 41 (silica core).

With respect to claim 3, CA’088 teaches wherein the proppant comprises organic proppant. See [0047].

With respect to claim 4, CA’088 teaches wherein the proppant comprises sand. See p. 44, embodiment 41 (silica core).

With respect to claim 5, CA’088 teaches wherein the proppant comprises ceramic proppant. See [0047].

With respect to claim 6, CA’088 teaches wherein coating the proppant with ceramic comprises coating the proppant with ground ceramic comprising calcined clay, uncalcined clay, bauxite, silica, geopolymer, or alumina, or any combinations thereof. See [0047] and p. 44, embodiment 41 (silica core).

With respect to claim 7, CA’088 teaches wherein the ground ceramic comprises an alumina content greater than 40 weight percent (wt%). See [0047].

With respect to claim 8, CA’088 teaches wherein coating the proppant with ground ceramic comprises coating the proppant via a slurry comprising the ground ceramic and water, and wherein the slurry comprises a solids content in a range of 10 wt% to 50 wt%. See suspension [0098].

With respect to claim 9, CA’088 teaches wherein coating the proppant with ceramic comprises  coating the proppant with the ceramic by solution gelation. [0098]

With respect to claim 11, CA’088 teaches comprising drying and sintering the ceramic coating on the proppant to give the ceramic-coated proppant. See Example 2, [00106].

With respect to claim 12, CA’088 teaches comprising densifying the ceramic coating by thermal treatment at a temperature in a range of 600 oC to 1400 oC. See Example 2, [00106].

 	With respect to claim 13, CA’088 discloses a method of forming ceramic-coated proppant, comprising forming ceramic coating on particles [0021-0022], wherein the particles are core proppant of the ceramic-coated proppant [0021-0022], and wherein the ceramic coating comprises a ceramic matrix composite (CMC) comprising fibers in ceramic [0021-0022]. The CA’088 reference does teach multi-strand (or multiple strands of metallic fibers (Ex. 1-2)). However, CA’088 fails to explicitly teach wherein the fibers are a reinforcing agent in the CMC, and wherein the fibers comprise ceramic fibers, silicon carbide fibers, alumina fibers, mullite fibers, fiberglass fibers, or any combinations thereof. 
	CA’088 teaches in Examples 1-2, nickel fibers (which can be inferred multi-strand, as in multiple strands). The fibers are taught as antenna elements because the reference teaches metallic fibers used in proppants for detection by devices. Such use does not preclude the fibers from performing additional properties. The use of fibers as reinforcing agents is well known in the proppant art for the purpose of strengthening the proppant.  
CN’676 teaches  mullite fiber in the proppant matrix in the ceramic base body fiber reinforced effect (truncated translated description). Fang et al. teaches a reinforcement material for a proppant (or shell) can be a fiber, whisker, filler, or any combination thereof. The reinforcement material can be carbon black, fiberglass, carbon fibers, ceramic whiskers, ceramic particulates, hollow spheres, solid spheres, resin material, metallic particles, or any combination thereof. Usova teaches a proppant manufactured from a combination of a ceramic matrix, made with readily available and inexpensive bauxite having an intermediate aluminum content, and an inorganic reinforcing additive, for example in the form of inorganic elongated crystals (for example needle shaped crystals, fibers, plate-like shapes and whiskers). An example is the mineral example Wollastonite. A reinforcing network is formed in the ceramic granule, thereby increasing its strength. 
Therefore, it would have been considered obvious to one of ordinary skill in the art to provide for any one of the claimed fibers as a reinforcing agent in order to strengthen the proppant. Further, the Examiner would like to note that the fiber materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative fiber materials in the method of CA’088, as based on the desired treatment to be applied therewith.

With respect to claim 14, CA’088 teaches wherein the particles comprise sand or cementitious particles. See p. 44, embodiment 41 (silica core).

With respect to claim 15, CA’088 teaches wherein the particles comprises inorganic core proppant. See p. 44, embodiment 41 (silica core).

With respect to claim 16, CA’088 teaches wherein the inorganic core proppant comprises sand, metal, or ceramic. See p. 44, embodiment 41 (silica core).

With respect to claim 17, CA’088 teaches wherein the particles comprises organic core proppant. See [0047].

With respect to claim 18, CA’088 teaches wherein the ceramic comprises calcined clay, uncalcined clay, bauxite, silica, geopolymer, or alumina, or any combinations thereof. See [0047] and p. 44, embodiment 41 (silica core).

With respect to claim 20, CA’088 teaches wherein forming the ceramic coating on the particles comprises applying the ceramic as ground ceramic to the particles, wherein applying the ground ceramic comprises coating the particles with the ground ceramic via a drum coater, a mixing granulator, or spray coating, or any combinations thereof [0098]. 

With respect to claim 21, CA’088 teaches wherein forming the ceramic coating on the particles comprises applying a slurry of the ground ceramic to the particles, and wherein the slurry comprises a solids content in a range of 10 wt% to 50 wt%. See suspension of [0098]. 

With respect to claim 22, CA’088 teaches wherein forming the ceramic coating on the particles comprises applying the ceramic to the particles by solution gelation. [0098]

Claims 10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA’088 in view of the references as applied above, and further in view of WO’147 (WO 2005/021147, previously cited).
 	CA’088 discloses the method as stated above, including the CMC comprises fibers (Example 2, [00106]).
 	However, the reference fails to explicitly teach: wherein coating the proppant with ceramic comprises coating the proppant with alumina-silica sol-incorporated alpha-alumina powder. (claim 10); and wherein forming the ceramic coating on the particles comprises applying alumina-silica sol-incorporated alpha-alumina to the particles (claim 23).
 	WO’147 teaches a method that includes hollow α-alumina and mixed metal spheres have many potential applications, including use in proppants, composites, and filtration membranes. The hardness and porosity of the hollow α-alumina spheres allow them to be used in the manufacture of proppants. The extreme hardness of the spheres makes them well suited for propping open fractures in subterranean formations. The high porosity of the spheres allows the fluid in the formation to easily flow through the sphere without significant restriction. Hollow α-alumina spheres can also be used in the formation of ceramic matrix composites. Fiber reinforced ceramic matrix composites (FRCMCs) are commonly employed where the performance of the ceramic matrix alone is insufficient. In fiber-reinforced ceramics, the reinforcement is primarily utilized to enhance the fracture toughness. The fiber reinforcement prevents catastrophic brittle failure by providing mechanisms that dissipate energy during the fracture process. See P. 7-8 and Fig. 1 coating comprising fibers for the purpose of fiber-reinforcement of ceramics. 
 	It would have been considered obvious to one of ordinary skill in the art to have provided the ceramic coating of CA’088 with alumina-silica sol-incorporated alpha-alumina and the specific fiber as claimed in order to reinforce the ceramic and prevent brittle failure. 

Response to Arguments
 Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant argues that the CA’088 reference “does not disclose a ceramic coating with a CMC having the any of the fibers recited in independent claims 1 and 13,” which is contested. The CA’088 reference does teach multi-strand (or multiple strands of metallic fibers (Ex. 1-2)). Although CA’088 fails to explicitly teach wherein the fibers are a reinforcing agent in the CMC, and wherein the fibers comprise ceramic fibers, silicon carbide fibers, alumina fibers, mullite fibers, fiberglass fibers, or any combinations thereof. 
 	CA’088 teaches in Examples 1-2, nickel fibers (which can be inferred multi-strand, as in multiple strands). The fibers are taught as antenna elements because the reference teaches metallic fibers used in proppants for detection by devices. Such use does not preclude the fibers from performing additional properties. The use of fibers as reinforcing agents is well known in the proppant art for the purpose of strengthening the proppant.  The added secondary references were introduced in order to show the well-known feature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/12/2022